TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00726-CR







Peter Louis Torres, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT


NO. CR-99-146, HONORABLE DON B. MORGAN, JUDGE PRESIDING







Our opinion and judgment dated June 14, 2001,  are withdrawn.  See Vidaurri v.
State, No. 151-99, slip op. at 9-10, 2001 Tex. Crim. App. LEXIS 50, at *11-13 (Tex. Crim. App.
June 20, 2001).

In July 1999, appellant Peter Louis Torres pleaded guilty to aggravated assault.  See
Tex. Penal Code Ann. § 22.02(a)(2) (West 1994).  The district court found that the evidence
substantiated appellant's guilt and, as called for in a plea bargain agreement, deferred adjudication
and placed appellant on community supervision for three years.  In September 2000, the court
granted the State's motion to adjudicate, revoked supervision, and sentenced appellant to
imprisonment for ten years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised
of his right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.



				                                                                                   

				Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed:   June 29, 2001

Do Not Publish